     Case 2:19-cv-04335-MTL-MHB Document 104 Filed 11/19/20 Page 1 of 5




 1    WO                                                                                     SKC

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     Melinda Gabriella Valenzuela,                  No. CV 19-04335-PHX-MTL (MHB)
10                         Plaintiff,
11     v.                                             ORDER
12
       Adam Perkins, et al.,
13
                           Defendants.
14
15           Plaintiff Melinda Gabriella Valenzuela, who is currently confined in the Arizona
16    State Prison Complex (ASPC)-Florence, has filed a pro se civil rights Complaint pursuant
17    to 42 U.S.C. § 1983. Before the Court are Plaintiff’s Motion for Preliminary Injunction
18    (Doc. 69) and Motion for Court Ordered Examination of Plaintiff (Doc. 103).
19           The Court will deny both Motions.
20    I.     Background
21           On screening of Plaintiff’s 3-count First Amended Complaint under 28 U.S.C.
22    § 1915A(a), the Court determined that, liberally construed, Plaintiff stated Eighth
23    Amendment medical care claims against Defendant Registered Nurse Christina Andre in
24    Count One based on Andre’s alleged denial of treatment related to Plaintiff’s catheter and
25    against Defendants Director of Nursing Jessica Todd and Nurse Practitioners C. Eze and
26    Andre in Count Two based on their alleged denial of treatment for Plaintiff’s alleged bowel
27    condition. (Doc. 19.) The Court directed Defendants Andre, Todd, and Eze to answer and
28    dismissed the remaining claims and Defendants. (Id.)
     Case 2:19-cv-04335-MTL-MHB Document 104 Filed 11/19/20 Page 2 of 5




 1    II.     Injunctive Relief Standard
 2            “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
 3    not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
 4    Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong, 520
 5    U.S. 968, 972 (1997) (per curiam)); see also Winter v. Natural Res. Def. Council, Inc., 555
 6    U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an extraordinary remedy
 7    never awarded as of right”). A plaintiff seeking a preliminary injunction must show that
 8    (1) she is likely to succeed on the merits, (2) she is likely to suffer irreparable harm without
 9    an injunction, (3) the balance of equities tips in her favor, and (4) an injunction is in the
10    public interest. Winter, 555 U.S. at 20. “But if a plaintiff can only show that there are
11    ‘serious questions going to the merits’—a lesser showing than likelihood of success on the
12    merits—then a preliminary injunction may still issue if the ‘balance of hardships tips
13    sharply in the plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell
14    Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance
15    for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Under this serious
16    questions variant of the Winter test, “[t]he elements . . . must be balanced, so that a stronger
17    showing of one element may offset a weaker showing of another.” Lopez, 680 F.3d at
18    1072.
19            Regardless of which standard applies, the movant “has the burden of proof on each
20    element of the test.” See Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016,
21    1027 (E.D. Cal. 2000). Further, there is a heightened burden where a plaintiff seeks a
22    mandatory preliminary injunction, which should not be granted “unless the facts and law
23    clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1441 (9th
24    Cir. 1986) (citation omitted).
25            The Prison Litigation Reform Act imposes additional requirements on prisoner
26    litigants who seek preliminary injunctive relief against prison officials and requires that
27    any injunctive relief be narrowly drawn and the least intrusive means necessary to correct
28



                                                   -2-
     Case 2:19-cv-04335-MTL-MHB Document 104 Filed 11/19/20 Page 3 of 5




 1    the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220 F.3d 987,
 2    999 (9th Cir. 2000).
 3    III.   Motions for Injunctive Relief
 4           A.     Motion for Preliminary Injunction
 5           In her Motion for Preliminary Injunction, Plaintiff requests that the Court set a
 6    hearing “and have Plaintiff transported to the hospital to receive proper care.” (Doc. 69 at
 7    3.) This is the second Motion Plaintiff has filed in this action requesting emergency
 8    transport to the hospital. (See also Doc. 38.) The Court denied the previous Motion based
 9    on Plaintiff’s failure to show she was likely to succeed on the merits of her underlying
10    claims or that she faced irreparable harm absent preliminary injunctive relief. (See Doc.
11    51 at 3.) Here, as in her previous Motion, Plaintiff claims that she is unable to urinate, but
12    prison medical staff have done nothing to address this issue. (Doc. 69 at 2.) She also
13    claims that her urologist requested she have a urostomy instead of a catheter, but the
14    prison’s contracted healthcare provider Centurion has yet to comply with that request or
15    send her out for a follow-up to a urology consult she had with Dr. Hall. (Id.) In support
16    of her Motion, Plaintiff provides a medical record showing that, on June 3, 2018, she was
17    diagnosed with “neuromuscular dysfunction of the bladder, unspecified” (Doc. 69-1 at 8);
18    a “Consultation Request,” showing that, on August 11, 2020, she was approved for an off-
19    site urology consult (Id. at 17); and numerous Health Needs Requests (HNRs) she filed
20    between March and July 2020, complaining about her inability to urinate. (Id. at 20−34.)
21           Defendants argue in their Response that the Court should summarily deny the
22    Motion because, as in her previous such Motion, Plaintiff again fails to set forth arguments
23    or credible evidence as to any of the Winter factors to show she is entitled to preliminary
24    injunctive relief. (Doc. 73 at 1−2.) They point out that Plaintiff’s exhibits show that, each
25    time Plaintiff submitted HNRs, they were addressed and follow-up appointments with
26    medical providers were scheduled and took place; Plaintiff was additionally scheduled for
27    a urology consult; and there is no evidence any provider ordered she be given a particular
28    type of catheter, as she also claims. (Id. at 2.) Defendants request that if the Court is not



                                                  -3-
     Case 2:19-cv-04335-MTL-MHB Document 104 Filed 11/19/20 Page 4 of 5




 1    inclined to summarily deny Plaintiff’s Motion they be given two weeks from the date of its
 2    Order to review Plaintiff’s medical records and substantively address her request to be sent
 3    to the hospital. (Id. at 3.)
 4           Plaintiff once again fails to set forth sufficient facts and evidence to carry her burden
 5    of showing she is entitled to preliminary injunctive relief, including that she faces
 6    irreparable harm. As Defendants note, the HNRs Plaintiff provides all contain responses
 7    from medical staff, most of them indicating either that they are duplicate requests, that
 8    Plaintiff was scheduled to see a provider or was seen on the nurse line, or that there were
 9    no unmet medical orders for Plaintiff to receive a particular type of catheter, as Plaintiff
10    had claimed. (See Doc. 69-1 at 20−35.)
11           Plaintiff did not file a Reply to Defendants’ Response, and she does not otherwise
12    dispute that she has consistently been seen by medical staff in response to her urinary
13    complaints.1 Plaintiff also does not claim or provide any evidence to support that Dr. Hall
14    made any adverse findings during Plaintiff’s off-site urology consult or that Dr. Hall
15    ordered any care that Defendants have failed to provide. At most, Plaintiff makes a credible
16    claim that Dr. Hall requested a follow up appointment, which Centurion had not yet
17    provided at the time Plaintiff filed her Motion. But there is no evidence to suggest that
18    Plaintiff required an urgent follow up; nor is there any evidence that her urologist ever
19
20           1
               During the time allotted for a Reply, Plaintiff twice filed affidavits, either repeating
21    or adding factual claims to those she made in her Motion. (See Docs. 82, 84.) Plaintiff
      should be aware that, unless attached to a properly filed Motion or to a response or reply
22    brief, neither Defendants nor the Court can readily determine the intent of such filings in
23    order to fashion a proper response; nor will the Court search the entire docket for additional
      filings that could potentially support Plaintiff’s Motion. To the extent she intended her
24    affidavits to serve as her Reply, Plaintiff should also be aware that the purpose of a Reply
25    is to address the arguments Defendants make in their Response, not to add new facts or
      evidence not already provided in a Motion. See Padgett v. Wright, 587 F.3d 983, 985 n.2
26    (9th Cir. 2009) (per curiam) (the court will not consider arguments raised for the first time
27    in a reply brief); United States v. Anderson, 472 F.3d 662, 668 (9th Cir. 2006) (recognizing
      the general principle that arguments raised for the first time in a reply brief are waived);
28    Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (arguments raised for first
      time in reply brief are not considered).

                                                    -4-
     Case 2:19-cv-04335-MTL-MHB Document 104 Filed 11/19/20 Page 5 of 5




 1    prescribed a urostomy or that she otherwise requires hospitalization to address her urinary
 2    complaints. On this record, Plaintiff has not shown that she faces irreparable harm or that
 3    the relief she requests is narrowly drawn to address any particular harm, and the Court will
 4    deny without prejudice the Motion for Preliminary Injunction.
 5           B.     Motion for Court Ordered Examination
 6           The Court will additionally summarily deny Plaintiff’s Motion for Court Ordered
 7    Examination. In this Motion, Plaintiff seeks a Court ordered medical examin to evaluate
 8    her bladder condition. (Doc. 103 at 1.) She vaguely claims, without any evidence, that
 9    “multiple urologists have made recommendations[,] and Defendants have not done
10    anything.” (Id.) She also claims that she has submitted multiple HNRs about her “extreme
11    hard time using the bathroom,” and Defendants “do nothing.” (Id.) These bare allegations
12    are once again insufficient to carry Plaintiff’s burden of persuasion as to any of the Winter
13    factors. Moreover, as noted above, the evidence does not support that Defendants have
14    done nothing to address Plaintiff’s bladder complaints; rather, the evidence shows that
15    Plaintiff has consistently been seen by medical staff in response to her HNRs and she had
16    an off-site consultation with a urologist to address her bladder complaints. Based on this
17    record, it appears that the relief Plaintiff requests is already being provided, and Plaintiff
18    does not show that she faces irreparable harm absent the “extraordinary remedy” of the
19    Court’s intervention.
20           IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
21    Plaintiff’s Motion for Preliminary Injunction (Doc. 69) and Motion for Court Ordered
22    Examination of Plaintiff (Doc. 103), and both Motions are denied.
23           Dated this 19th day of November, 2020.
24
25
26
27
28



                                                  -5-
